Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00473-CV

                            ATLAS TOWING AND STORAGE, LLC,
                                       Appellant

                                                  v.

                                       OTR LEASING, LLC,
                                            Appellee

                      From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 2020CV00757
                             Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 20, 2021

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on November 13, 2020. Appellant failed to file its brief or a

motion for extension of time. On December 8, 2020, we issued an order informing appellant that

its brief was overdue and directing it to file, on or before December 22, 2020, its brief and a written

response reasonably explaining why appellee was not significantly injured by appellant’s failure

to timely file a brief. We advised appellant that if it failed to file a brief and a written response by

the date ordered, we would dismiss this appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1) (allowing appellate courts to dismiss an appeal for want of prosecution when an
                                                                                       04-20-00473-CV


appellant fails to timely file a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to

dismiss an appeal when an appellant fails to comply with a court order). Appellant has not filed its

brief or otherwise responded to our December 8, 2020 order. Therefore, this appeal is dismissed

for want of prosecution.

                                                   PER CURIAM




                                                 -2-